Kupferman, J. (concurring in part and dissenting in part).
The sole question on this appeal is whether the People offered, as a matter of law, sufficient trial proof to satisfy the statutory requirement that accomplice testimony be corroborated. The statute in point, CPL 60.22 (subd 1) provides: “A defendant may not be convicted of any offense upon the testimony of an accomplice unsupported by corroborative evidence tending to connect the defendant with the commission of such offense” (emphasis added).
On December 20, 1978, Private, United States Army, Arthur K. Watts returned to New York City from basic training to spend Christmas with his family. He stopped at Small’s Bar at 145th Street and Eighth Avenue, a few blocks from his family’s home. At the bar, and later in a vacant apartment in a building on that same block, Watts met Cornell Alston, Lynette Baker, Jerome McEachin, and Stephen Moses. His body was found the next morning in that vacant apartment with multiple stab wounds and scarred from having been set afire with a flammable liquid.
In return for a promise of leniency, Lynette Baker testified that she, Moses, McEachin and Alston had gone to the vacant apartment to talk and drink beer with the deceased, that Moses had initiated the robbery of Watts, and that Alston killed him because “he knew our names”. Her testimony minimized both her role and the role played by McEachin. McEachin was not indicted, presumably because no independent evidence connected him to the crime.
Margaret Jennings and her son lived in the apartment across the hall from the vacant apartment where the body was found. She testified on direct examination that she saw the defendant, Stephen Moses, leaving the vacant apartment not long after 11 o’clock p.m. on the night of the murder. On cross-examination, she testified that she saw Moses lock the door of the vacant apartment with a key. She picked Moses out of a police lineup and identified him in court. She also identified Moses’ codefendant, Cornell Alston, and testified that she saw him in the hallway outside her apartment at approximately 1 o’clock a.m., carrying an army duffel bag.
*245The decision setting aside the verdict stated that establishing Moses’ presence at the scene of the crime was insufficient corroboration as a matter of law because of the time lapse between when the independent witness saw Moses there and when the murder occurred. It is noteworthy that the medical testimony failed to adduce the time of death. Thus, when the actual robbery and murder occurred, and the elapsed time between Moses’ presence and the murder, were questions for the jury to determine from its assessment of the credibility of the witnesses.
Nonetheless, the independent testimony establishing defendant Moses’ presence in the vacant apartment is significant for two reasons: (1) It contradicts the video taped statement made by defendant Moses that he was not in Manhattan that night, thus providing corroboration because of a false alibi. (See People v Ruberto, 10 NY2d 428; People v Leyra, 1 NY2d 199, 208; People v Caprio, 25 AD2d 145, 149-150.) (2) The testimony establishes Moses’ presence at the scene, which tends to corroborate the accomplice testimony. (See People v Brown, 30 AD2d 279, 281; People v Ross, 68 AD2d 962; People v Kress, 284 NY 452.)
The Trial Judge applied an erroneously high legal standard in assessing the legal sufficiency of the corroborative evidence for the purposes of the motion to set aside the jury verdict pursuant to CPL 330.30 (subd 1). The decision singled out items of corroborative evidence as insufficient “standing alone” to tend to connect the defendant to the commission of the crime. Corroborative evidence should be viewed cumulatively, in light of the entire record. (People v Glasper, 52 NY2d 970.)
It was also error to discount the presence of the defendant in the vacant apartment because it might be possible that his presence there could have been for purposes unconnected with the commission of this crime. When circumstantial evidence is used to corroborate accomplice testimony, it is not held to the same stringent standard as when it is used to prove guilt without other evidence. That is to say, corroboration need not lead exclusively to the inference of the defendant’s guilt. (See People v Morhouse, 21 NY2d 66, 74.) The corroborative evidence need not be completely inconsistent with the theory of defendant’s *246innocence. (People v Mayhew, 150 NY 346.) In any event, no explanation was presented. (See People v Hudson, 51 NY2d.233, 240, n.)
All corroborative evidence of accomplice testimony is required to do is tend to connect the defendant with the commission of the crime in such a way that the jury may reasonably be satisfied that the accomplice is telling the truth. (People v Arce, 42 NY2d 179.) “Matters in themselves of seeming indifference * * * may so harmonize with the accomplice’s narrative as to have a tendency to furnish the necessary connection between defendant and the crime.” (People v Dixon, 231 NY 111, 116-117.)
A summary of the evidence presented to the jury tending to connect Moses with the commission of the crime demonstrates both the sufficiency of the corroboration of the accomplice’s testimony and Moses’ complicity in the robbery and murder.
In addition to Margaret Jennings’ testimony, her son, Melvin Herman, also took the stand. He confirmed his mother’s report that she sent him to the store at approximately 1 o’clock a.m., and stated that he saw. two men standing on the stoop of the building who matched the descriptions of Moses and Alston. Though he was unable to identify the defendants, he testified that he did not see Jerome McEachin, who was known to Herman, and who was an unindicted alleged participant in this crime.
James Greer also testified for the People. He stated that he met Lynette Baker at Small’s Bar by prearrangement at approximately 1 o’clock a.m. on the night of the murder. He testified that he saw the deceased in the bar, but at no time that night did he see Moses, who was known to him. This is consistent and tends to harmonize with Lynette Baker’s testimony. She stated that Moses was hiding from Greer since both were romantically involved with her.
The video taped statement made by defendant Moses in the investigative stage of this case was shown to the jury. At the time of this statement, neither defendant nor his accomplice had been indicted, and no promise of leniency or immunity had been made to either. Thus, there was less motive to color testimony than would be present when an *247accomplice testifies under a promise of immunity. (See People v Cona, 49 NY2d 26, 35-36.)
The defendant stated on video tape that he was not in Manhattan that night, but in The Bronx. He volunteered that he had gone out to an Alexander’s Department Store in The Bronx on the day after the murder. The travelers checks stolen from the decedent were cashed at an Alexander’s Department Store, although the testimony did not establish which branch or who forged the decedent’s signature. This is further corroboration of Lynette Baker’s testimony. She had testified that the checks were cashed at Alexander’s and at Lolly’s grocery store, and independent testimony verified that both these places had cashed the deceased’s checks. Moses stated further that he knew Baker, Alston and McEachin, and that he was in Small’s Bar earlier in December, and that he frequented that block at Eighth Avenue and 145th Street to drink and “hang out” on the street with Lynette Baker and Cornell Alston.
Inasmuch as there was sufficient corroborative evidence, viewed cumulatively in the light of the entire record, to support the jury’s verdict (see People v Glasper, 52 NY2d, at p 972; People v Ruberto, 10 NY2d 428, 430; People v Kohut, 30 NY2d 183, 194), the conviction should be reinstated.
However, in light of the Trial Justice’s expressed belief in the defendant’s innocence (People v Ramos, 33 AD2d 344; People v Kidd, 76 AD2d 665), the case should be remanded for further proceedings consistent with this opinion. On remand, the court should consider whether other grounds under CPL 330.30 exist to set aside the verdict or whether a motion under CPL article 440 should be entertained.
Accordingly, the order of the Supreme Court, New York County (Dontzin, J.), entered on November 28, 1980, which set aside, pursuant to CPL 330.30 (subd 1), the jury verdict convicting defendant Stephen Moses of murder in the second degree and robbery in the third degree, should be reversed, on the law, the motion denied, the jury verdict reinstated, and the matter remanded for further proceedings consistent with this opinion.
*248Murphy, P. J. and Asch, J., concur with Sullivan, J.; Kupferman and Alexander, JJ., concur in part and dissent in part in an opinion by Kupferman, J.
Order, Supreme Court, New York County, entered on November 28, 1980, reversed, on the law, the verdict reinstated, and the matter remanded for sentence.